DETAILED ACTION
This action is in response to the original filing on 03/26/2021.  Claims 1-9 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 1, 5, 8, 9 are objected to because of the following informalities:  
Claim 1 [line 15] recites ‘the icon area corresponding to the setting target area’; however, it should recite - - an icon area corresponding to the setting target area - -.
Claim 1 [line 18] recites ‘the first screen data and the second screen data’; however, it should recite - - first screen data and second screen data - -.
Claim 5 [line 8] recites ‘the icon area corresponding to the change target area’; however, it should recite - - an icon area corresponding to the change target area - -.
Claim 5 [line 9] recites ‘the icon currently set’; however, it should recite - - an icon currently set - -.
Claim 8 [line 18] recites ‘the icon area corresponding to the setting target area’; however, it should recite - - an icon area corresponding to the setting target area - -.
Claim 8 [line 21] recites ‘the first screen data and the second screen data’; however, it should recite - - first screen data and second screen data - -.
Claim 9 [line 13] recites ‘the icon area corresponding to the setting target area’; however, it should recite - - an icon area corresponding to the setting target area - -.
Claim 9 [line 16] recites ‘the first screen data and the second screen data’; however, it should recite - - first screen data and second screen data - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites
[line 6], each of the first screen and the second screen having multiple icon areas
[line 9], a customizing screen including multiple icon areas on the display
[line 11], the multiple icon areas included in the customizing screen
[line 17], the multiple icon areas of each of the first screen and the second screen
The relationship between these elements is unclear.  It is unclear how either of the multiple icon areas of [line 9] and [line 11] are intended to relate to the limitations of [line 6] or [line 17].  It is unclear whether the limitations of [line 9] and [line 11] are intended to refer the multiple icon areas of the first screen, the second screen, both screens, or neither.  It is further unclear whether the multiple icon areas of of [line 6] and [line 17] are intended to be the same or different.  For the purposes of examination, these limitations are interpreted as:
[line 6], the first screen having first multiple icon areas and the second screen having second multiple icon areas
[line 9], third multiple icon areas
[line 11], the third multiple icon areas
[line 17], the first multiple icon areas and the second multiple icon areas

Regarding claims 8 and 9, claims 8 and 9 contain substantially similar limitations to those found in claims 8 and 9, further including “the plurality of icon areas of each of the first screen and the second screen”.  The relationship of the plurality of icon areas of each of the first screen and the second screen to the previously recited multiple icon areas is unclear.  Consequently, claims 8 and 9 are rejected for the same reasons and are the limitations are interpreted similarly.
Regarding claims 2-7, claims 2-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.
	
Regarding claim 2, claim [lines 11, 16] recite “the icon designated in the icon designating operation”.  Parent claim 1 does not recite an icon designating operation.  Additionally, parent claim 1 recites the icon designated by the icon designation operation.  It is unclear whether the icons of claim 2 are intended to be the same icon recited in claim 1.  For the purposes of examination, these limitations are interpreted as:
	an icon designated in an icon designating operation

Claim 2 [lines 11, 16] further recite “the icon designated in the icon designating operation not being displayed on the second screen but in an icon area, among the multiple icon areas in the first screen, corresponding to the setting target area set in the area setting process” and “the icon designated in the icon designating operation not being displayed on the first screen but in an icon area, among the multiple icon areas in the second screen, corresponding to the setting target area set in the area setting process”.  It is unclear what is meant by “but in an icon area”.  Additionally, the relationship between “the multiple icon areas in the first screen” and “the multiple icon areas in the second screen” and the multiple icon areas in claim 1 (see discussion above) is unclear.  Additionally, claim 2 recites “the setting target area set in the area setting process” while parent claim 1 recites “the setting target area set by the area setting process”.  The relationship between these elements is unclear.  For the purposes of examination, these limitations are interpreted as:
an icon designated in an icon designating operation is displayed in an icon area in the first screen and the icon designated in an icon designating operation is not displayed on the second screen;
the icon designated in the icon designating operation is displayed an icon area in the second screen and the icon designated in the icon designating operation is displayed on the first screen
Regarding claims 3-6, claims 3-6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Regarding claim 3, claim 3 [lines 3, 6] recite “the customizing screen including the icon set by the icon setting process to be displayed on the first screen on the display”, “the customizing screen including the icon set by the icon setting process to be displayed on the second screen on the display”, and “the customizing screen”.  It is unclear how these elements relate to the “customizing screen including multiple icon areas on the display” of claim 1.  Additionally, it is unclear how “the icon set by the setting process” is related to the “icon setting process including a both screen setting process of setting the icon designated by the icon designation operation to be displayed in the icon area corresponding to the setting target area set by the area setting process among the multiple icon areas of each of the first screen and the second screen” of claim 1.  For the purposes of examination, these limitations are interpreted as:
a first displaying process of displaying, on the customizing screen, an icon set by the icon setting process to be displayed on the first screen in response to the displaying mode being set to the first mode 
a second displaying process of displaying, on the customizing screen, an icon set by the icon setting process to be displayed on the second screen in response to the display mode being set to the second mode

Claim 3 [line 10] further recites “for each of the multiple icon areas on the customizing screen”.  It is unclear how this limitation relates multiple icon areas of claim 1 (see discussion above).  For the purposes of examination, this limitation is interpreted as:
for fourth multiple icon areas on the customizing screen

Claim 3 [lines 11, 13, 15] further recite “the icon”.  It is unclear how these limitations are intended to refer back to any icon previously recited in parent claims 1 and 2.  For the purposes of examination, these limitations are interpreted as:
a second icon

Regarding claim 4, claim 4 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Regarding claim 4, claim 4 [lines 3, 5, 7] recite “the icon area which is set”.  It is unclear how this icon area relates to the “one of the multiple icon areas” and “the icon area corresponding to the setting target area set by the area setting process” in claim 1 and icon areas of claim 2 (see discussion above).  For the purposes of examination, these limitations are interpreted as
a second icon area

Claim 4 [lines 4, 6, 8] further recite “the icon”.  It is unclear how these limitations are intended to refer back to any icon previously recited in parent claims 1-3.  For the purposes of examination, these limitations are interpreted as:
a third icon

Regarding claim 5, claim 5 [line 5] recites “the multiple icon areas on the customizing screen”.  The relationship between this limitations and the multiple icon areas of claims 1 and 2 is unclear.  For the purposes of examination, this limitation is interpreted as:
fourth multiple icon areas on the customizing screen


a new icon designated by an icon change operation

Regarding claim 6, claim 6 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Regarding claim 6, claim 6 [lines 10, 15] recite “the new icon designated by the icon changing operation”.  It is unclear how this limitation is intended to relate to the new icons of claim 5.  For the purpose of examination, this limitation is interpreted as:
a new icon designated by the icon changing operation

Claim 6 [lines 11, 16] further recite “the icon area corresponding to the change target area on the first screen” and “the icon area corresponding to the change target area on the second screen”.  It is unclear how these limitations are intended to relate to the “the icon area corresponding to the change target area” recited in claim 5.  For the purposes of examination, these limitations are interpreted as:
an icon area corresponding to a change target area on the first screen
an icon area corresponding to a change target area on the second screen

Regarding claim 7, claim 7 recites: 
[line 3], the icon set to be displayed on the first screen
[line 5], the icon
[line 6], the icon set to be displayed on the second screen
[line 8], the icon
It is unclear how any of the icons of claim 7 are intended to relate to the icons recited in parent claim 1.  For the purposes of examination, these limitations are interpreted as:
[line 3], an icon set to be displayed on the first screen
[line 5], the icon set to be displayed on the first screen
[line 6], an icon set to be displayed on the second screen
[line 8], the icon set to be displayed on the second screen

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsui et al. (US 20200133595 A1, published 04/30/2020), hereinafter Matsui.

	Regarding claim 1, Matsui teaches the claim comprising:
A non-transitory computer-readable recording medium for a first information processing device provided with a display, an inputting device and a controller, wherein the recording medium containing computer-executable instructions which cause, when executed, the controller to (Matsui Figs. Figs. 1-8; [0002], the present invention relates to an information processing apparatus and a non-transitory computer readable medium; [0068], a button, a keyboard, a mouse, and a touch panel, and the like are used as the input section 28; [0072], the CPU 21 of the management server 20 reads the information processing program stored in the ROM 22, and executes the information processing; claim 20, non-transitory computer readable medium storing an information processing program causing a computer to function)
generate first data representing a first screen to be displayed by an image processing device, and second data representing a second screen to be displayed by a second information processing device, each of the first screen and the second screen having multiple icon areas in which icons are to be displayed, wherein the instructions further cause, when executed, the controller to perform (Matsui Figs. 1-8; [0024], the device 10 may be any type of device including a home electrical appliance or a remote controller, which instructs to execute the function by selecting an icon displayed on a screen, a communication equipment, such as a remote controller, a router, or a firewall, and an image forming device which includes copy, printer, fax, and scanner functions, in addition to information equipment such as a computer, a smartphone, a tablet-type terminal, or a wearable device which is mounted on an arm or a face; [0026], the N devices 10 are collectively expressed as the "device 10"; [0110], a size of the screen of the device 10 differs for each type of the device 10; [0112], FIGS. 8A and 8B are diagrams illustrating examples of screens which have different sizes; FIG. 8A illustrates a screen which has a size in which icons are displayed in 3 rows.times.4 columns, and FIG. 8B illustrates a screen which has a size in which icons are displayed in 4 rows.times.3 columns):
a displaying process of displaying a customizing screen including multiple icon areas on the display; an area setting process of setting one of the multiple icon areas included in the customizing screen as a setting target area (Matsui Figs. 1-8; [0082], a designation screen 32 as illustrated in FIG. 5 is displayed; [0083], the designation screen 32 is a screen, which is used ;
an icon designation process of receiving an icon designation operation to designate an icon through the inputting device (Matsui Figs. 1-8; [0078], in step S50, controls the display section 29 such that the list of usable applications is displayed on the selection screen; [0080], the manager refers to the selection screen, and selects the application to be installed in the device 10 from the list of usable applications; [0082], in a case where the application to be installed in the device 10 is selected by the manager, a designation screen 32 as illustrated in FIG. 5 is displayed; [0083], the designation screen 32 is a screen, which is used to designate the display location of the icon, of the screen of the device 10 which is the application installation target; [0091], in step S80, the CPU 21 acquires the layout information of the icon from the device 10; [0092], the CPU 21 grasps the display location of the icon, which is displayed on the screen of the device 10 before the application is installed; [0125], the display location of the icon of the application, which is already installed in the device 10, may be designated such that the display location of the icon is changed);
an icon setting process including a both screen setting process of setting the icon designated by the icon designation operation to be displayed in the icon area corresponding to the setting target area set by the area setting process among the multiple icon areas of each of the first screen and the second screen (Matsui Figs. 1-8; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; it is possible to receive the display number which is input to the designation screen 32 as the display number which is commonly applied to the respective devices 10 and to collectively designate the display locations of the icons in the respective devices 10 through one display number input; [0120], there is a case where the display locations of the icons in the respective devices 10 are different from each other even in a case where the display numbers designated in the designation ; 
and a data generating process of generating the first screen data and the second screen data based on a setting result of the icon setting process (Matsui Figs. 1-8; [0026], the N devices 10 are collectively expressed as the "device 10"; [0059], the execution unit 12 installs the designated application in the device 10 according to the instruction of the control unit 8, and transmits the layout information of the icon to the device 10; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; [0102], the CPU 21 controls the communication section 27, and transmits the layout information, which is corrected in step S90 through the communication line 40, of the icon to the device 10 such that the icon of the application to be installed is displayed in the display location designated by the manager; [0123], the icons of the respective devices 10, which are newly installed, are displayed in a common display location by one input of the display number)

Regarding claim 8, claim 8 contains substantially similar limitations to those found in claim 1, the only difference being An information processing device, comprising: a display; an inputting device; and a controller, wherein the information processing device is configured to, wherein the controller is configured to perform (Matsui Figs. Figs. 1-8; [0002], the present invention relates to an information processing apparatus and a non-transitory computer readable medium; [0063], FIG. 3 is a diagram illustrating an example of a configuration of main parts of an electrical system in the management server 20; [0072], the CPU 21 of the management server 20 reads the information processing program stored in the ROM 22, and executes the information processing; [0066], the input section 28, and the display section 29 are connected to the I/O 25).  Consequently, claim 8 is rejected for the same reasons.

Regarding claim 9, claim 9 contains substantially similar limitations to those found in claim 1, the only difference being A screen generating method performed in an information processing device, the information processing device being configured to, the method comprising (Matsui Figs. Figs. 1-8; [0002], the present invention relates to an information processing apparatus and a non-transitory computer readable medium; [0071], FIG. 4 is a flowchart illustrating an example of a flow of information processing executed by the CPU 41, for example, in a case where the application installment instruction with respect to the device 10 is received from the manager).  Consequently, claim 9 is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Chavers et al. (US 20040216058 A1, published 10/28/2004), hereinafter Chavers.

Regarding claim 2, Matsui in view of Chavers teaches all the limitations of claim 1, further comprising:
wherein the instructions further cause, when executed, the controller to perform a mode setting process of selectively setting a display mode of the customizing screen to one of a common mode, a first mode and a second mode, wherein the both screen setting process is performed in response to the area setting process and the icon designation process being performed when the display mode is set to the common mode, wherein the icon setting process further includes (Matsui Figs. 1-8; [0026], N devices 10-1 to 10-N (N is an integer which is equal to or larger than 1) are connected to the communication line 40; devices 10-1 to 10-N, the N devices 10 are collectively expressed as the "device 10"; [0072], it is assumed that the device 10, which is an application installation target, is set in advance by the manager; a plurality of devices 10 may be the application installation target; for easy understanding of the description, a case where one device 10, which is the application installation target, is provided is described first; [0111], in the case where the sizes of the screens are different from each other, there is a case where an icon is not disposed in the same display location even though the same display number is input to the edit box 36; [0114], the management server 20 may display different screens which are suitable to the designation of the display location of the icon according to the configurational information of the screen in the device 10; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; in the management server 20, due to the setting, it is possible to individually designate the display locations of the icons for the plurality of devices 10 using the respective designation screens 32, and it is possible to receive the display number which is input to the designation screen 32 as the display number which is commonly applied to the respective devices 10 and to collectively designate the display locations of the icons in the respective devices 10 through one display number input; [0122], in a case where the display numbers are received from the designation screen 32 for the respective models, the display number with respect to the model A is set to "5" and the display number with respect to the model B is set to "4"; [0125], the display location of the icon of the application, which is already installed in the device 10, may be designated such that the display location of the icon is changed):
a first screen setting process which is performed in response to the area setting process and the icon designation process being performed when the display mode is set to the first mode, the icon designated in the icon designating operation being displayed in an icon area, among the multiple icon areas in the first screen, corresponding to the setting target area set in the area setting process; and a second screen setting process which is performed in response to the area setting process and the icon designation process being performed when the display mode is set to the second mode, the icon designated in the icon designating operation being displayed in an icon area, among the multiple icon areas in the second screen, corresponding to the setting target area set in the area setting process (Matsui Figs. 1-8; [0072], it is assumed that the device 10, which is an application installation target, is set in advance by the manager; a plurality of devices 10 may be the application installation target; [0082], a designation screen 32 as illustrated in FIG. 5 is displayed; [0083], the designation screen 32 is a screen, which is used to designate the display location of the icon; [0113], in a case where the management server 20 displays the explanation screen 42, the management server 20 may acquire the configurational information of the screen of the device 10 such that the actual display location of the icon in the device 10 is described, as illustrated in FIGS. 8A and 8B; the management server 20 displays information which indicates an actual correspondence between the display number used to designate the display location of the icon in the device 10, and the display location of the icon according to the configurational information of the screen in the device 10; [0114], the management server 20 may display different screens which are suitable to the designation of the display location of the icon according to the configurational information of the screen in the device 10; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; in the management server 20, due to the setting, it is possible to individually designate the display locations of the icons for the plurality of .
However, Matsui fails to expressly disclose the icon designated in the icon designating operation not being displayed on the second screen but in an icon area, among the multiple icon areas in the first screen and the icon designated in the icon designating operation not being displayed on the first screen but in an icon area, among the multiple icon areas in the second screen.  In the same field of endeavor, Chavers teaches:
the icon designated in the icon designating operation not being displayed on the second screen but in an icon area, among the multiple icon areas in the first screen; the icon designated in the icon designating operation not being displayed on the first screen but in an icon area, among the multiple icon areas in the second screen (Chavers Figs. 1-9; [0039], FIG. 4 provides an initial screen of a customization "wizard" software tool operating on the document server 12 for customizing the functionality/operations and graphical-user-interface 22 of the MFP; [0040], as shown in FIGS. 4 and 5, upon selection of a particular one of the layouts 80 in the layout menu 74, "blank" icons 81 are provided in layout window 82; an administrator/user can select one of the blank icons 81 in the layout window 82 and apply a particular function to that selected icon (e.g., by selecting a function from the "action" pull-down menu 84; as shown in FIG. 5, assuming that the "copy" function is selected in the pull-down menu 84 for the activated icon space 86, the set-up tool will then allow the user to utilize the default text for the "copy" icon or enter customized text or title for the icon in the title customization field 88; the set-up tool may also provide a menu 90 that allows the user to select stored graphical images for the selected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the icon designated in the icon designating operation not being displayed on the second screen but in an icon area, among the multiple icon areas in the first screen and the icon designated in the icon designating operation not being displayed on the first screen but in an icon area, among the multiple icon areas in the second screen as suggested in Chavers into Matsui.  Doing so would be desirable because certain embodiments of the present invention allow the user/administrator to substitute any form of graphics (generally in the form of a picture and descriptive text) enabling the user to readily understand the associated functions that will be performed when the user activates the particular icon (see Chavers [0005]).  The present invention provides a method for customizing the multi-function unit's graphical user interface (GUI) to enable various graphics to be displayed, in icon form, for example, to better facilitate the user's understanding of which software applications the MFP supports and/or is integrated therewith (see Chavers [0030]).  Additionally, Chavers’ displaying icons displayed on screens on some devices but not others would improve the system of Matsui by ensuring that the user is enabled to only install those applications that are appropriate for those devices, thereby ensuring storage, resources, and screen space on devices are not wasted on unnecessary applications.

Regarding claim 3, Matsui in view of Chavers teaches all the limitations of claim 2, further comprising:
wherein the displaying process includes: a first displaying process of displaying the customizing screen including settings for the icon set by the icon setting process to be displayed on the first screen on the display in response to the displaying mode being set to the first mode: a second displaying process of displaying the customizing screen including settings for the icon set by the icon setting process to be displayed on the second screen on the display in response to the display mode being set to the second mode (Matsui Figs. 1-8; [0072], it is assumed that the device 10, which is an application installation target, is set in advance by the manager; a plurality of devices 10 may be the application installation target; [0082], a designation screen 32 as illustrated in FIG. 5 is displayed; [0083], the designation screen 32 is a screen, which is used to designate the display location of the icon; [0113], in a case where the management server 20 displays the explanation screen 42, the management server 20 may acquire the configurational information of the screen of the device 10 such that the actual display location of the icon in the device 10 is described, as illustrated in FIGS. 8A and 8B; the management server 20 displays information which indicates an actual correspondence between the display number used to designate the display location of the icon in the device 10, and the display location of the icon according to the configurational information of the screen in the device 10; [0114], the management server 20 may display different screens which are suitable to the designation of the display location of the icon according to the configurational information of the screen in the device 10; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; in the management server 20, due to the setting, it is possible to individually designate the display locations of the icons for the plurality of devices 10 using the respective designation screens 32; as described, in a system comprising a plurality of devices, a user can individually configure different application icons for each target device in a mode for that device, simultaneously configure the same application icon in a plurality of target devices using a different mode for each target device, or simultaneously configure the same application icon in a plurality of target devices using a same mode for each target device); 
and a third displaying process, in response to the display mode being set to the common mode, for each of the multiple icon areas on the customizing screen: when the icon is set, in the icon setting process, to be displayed on one of the first screen and the second screen, displaying the icon as set; when the icon is set, in the icon setting process, to be displayed on both the first screen and the second screen with a same pattern, displaying the icon as set; and when the icon is set, in the icon setting process, to be displayed on both first screen and the second screen with different patterns, displaying a particular icon on each of the first screen and the second screen (Matsui Figs. 1-8; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; it is possible to receive the display number which is input to the designation screen 32 as the display number which is commonly applied to the respective devices 10 and to collectively designate the display locations of the icons in the respective devices 10 through one display number input; [0120], there is a case where the display locations of the icons in the respective devices 10 are different from each other even in a case where the display numbers designated in the designation screens 32 are the same; [0112], FIGS. 8A and 8B are diagrams illustrating examples of screens which have different sizes; [0120], due to the difference in the types and models of the devices 10, there is a case where the display locations of the icons in the respective devices 10 are different from each other even in a case where the display numbers designated in the designation screens 32 are the same; [0122], in a case where the display numbers are received from the designation screen 32 for the respective models, the display number with respect to the model A is set to "5" and the display number with respect to the model B is set to "4"; therefore, even in a case where the models are different from each other, the icon of the application to be installed is displayed at the same location on the screen of the device 10; [0123], even in a case where at least one of the types or models of the plurality of devices 10, which are the application 
Chavers further teaches:
the customizing screen including the icon set by the icon setting process to be displayed on the first screen; the customizing screen including the icon set by the icon setting process to be displayed on the second screen (Chavers Figs. 1-9; [0039], FIG. 4 provides an initial screen of a customization "wizard" software tool operating on the document server 12 for customizing the functionality/operations and graphical-user-interface 22 of the MFP; [0040], as shown in FIGS. 4 and 5, upon selection of a particular one of the layouts 80 in the layout menu 74, "blank" icons 81 are provided in layout window 82; an administrator/user can select one of the blank icons 81 in the layout window 82 and apply a particular function to that selected icon (e.g., by selecting a function from the "action" pull-down menu 84; as shown in FIG. 5, assuming that the "copy" function is selected in the pull-down menu 84 for the activated icon space 86, the set-up tool will then allow the user to utilize the default text for the "copy" icon or enter customized text or title for the icon in the title customization field 88; the set-up tool may also provide a menu 90 that allows the user to select stored graphical images for the selected function; [0046], as shown in FIG. 8, the customization tool can be used to create a welcome screen 62 tailored for use in a legal office; [0047], Likewise, as shown in FIG. 9, the customization tool can be used to create a welcome screen 70 tailored for use in a health-care facility)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the customizing screen including the icon set by the icon setting process to be displayed on the first screen and the customizing screen including the icon set by the icon setting process to be displayed on the second screen as suggested in Chavers into Matsui.  Doing so would be desirable because certain embodiments of the present invention allow the user/administrator to substitute any form of graphics (generally in the form of 

Regarding claim 4, Matsui in view of Chavers teaches all the limitations of claim 3, further comprising:
wherein the third displaying process includes a process of: displaying a first identification image in the icon area which is set, in the icon setting process, to display the icon on the first screen; displaying a second identification image in the icon area which is set, in the icon setting process, to display the icon on the second screen; and displaying a third identification image in the icon area which is set, in the icon setting process, to display the icon on both the first screen and the second screen (Matsui Figs. 1-8; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; it is possible to receive the display number which is input to the designation screen 32 as the display number which is commonly applied to the respective devices 10 and to collectively designate the display locations of the icons in the respective devices 10 through one display number input; [0120], there is a case where the display locations of the icons in the respective devices 10 are different from each other even in a case where the display numbers designated in the designation screens 32 are 
Chavers further teaches:
displaying a first identification image in the icon area which is set, in the icon setting process, to display the icon only on the first screen; displaying a second identification image in the icon area which is set, in the icon setting process, to display the icon only on the second screen (Chavers Figs. 1-9; [0039], FIG. 4 provides an initial screen of a customization "wizard" 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated tdisplaying a first identification image in the icon area which is set, in the icon setting process, to display the icon only on the first screen; displaying a second identification image in the icon area which is set, in the icon setting process, to display the icon only on the second screen as suggested in Chavers into Matsui.  Doing so would be desirable because certain embodiments of the present invention allow the user/administrator to substitute any form of graphics (generally in the form of a picture and descriptive text) enabling the user to readily understand the associated functions that will be performed when the user activates the particular icon (see Chavers [0005]).  The present invention provides a method for customizing the multi-function unit's graphical user interface (GUI) to enable various graphics to be displayed, in icon form, for example, to better facilitate the user's understanding of which 

Regarding claim 5, Matsui in view of Chavers teaches all the limitations of claim 2, further comprising:
wherein the instruction further cause, when executed, the controller to perform a change receiving process to be executed when the display mode is set to the common mode, the change receiving process receiving an icon changing operation including an operation to designate a new icon targeted to one change target area among the multiple icon areas on the customizing screen, and wherein the icon setting process further includes a both screen changing process of causing each of the first screen and the second screen to display, in the icon area corresponding to the change target area, the new icon designated by the icon change operation instead of the icon currently set (Matsui Figs. 1-8; [0026], the N devices 10 are collectively expressed as the "device 10"; [0072], it is assumed that the device 10, which is an application installation target, is set in advance by the manager; a plurality of devices 10 may be the application installation target; [0095], according to a case, there is a case where the display number, which is the same as the display number that is input to the edit box 36 of the designation screen 32, is already associated with another icon; [0097], in a case where the "forced execution" button included in the warning screen is pressed, the CPU 21 causes icons associated with the respective display numbers subsequent to the display number, which is input to the edit box 36, to be deviated to subsequent display numbers one by one; the CPU 21 performs correction with respect to the layout information of the icon such that the icon of the application to be installed is associated with the display number which is input to the edit box 36; [0099], for example, in a case where "3" is input to the edit box 36 by the manager, an icon 

Regarding claim 6, Matsui in view of Chavers teaches all the limitations of claim 5, further comprising:
wherein the change receiving process is configured to receive a change target designating process designating one of (a) both the first screen and the second screen, (b) the first screen, and (c) the second screen as a change target; wherein the both side changing process is performed when both the first screen and the second screen are designated as the change target; wherein the icon setting process further includes: in response to the change receiving process being performed and the first screen is designated as the change target by the change target designating process, a first screen changing process of setting the new icon designated by the icon changing operation to be displayed, instead of the icon currently set, in the icon area corresponding to the change target area on the first screen; and in response to the change receiving process being performed and the second screen is designated as the change target by the change target designating process, a second screen changing process of setting the new icon designated by the icon changing operation to be displayed, instead of the icon currently set, in the icon area corresponding to the change target area on the second screen (Matsui Figs. 1-8; [0026], the N devices 10 are collectively expressed as the "device 10"; [0072], it is assumed that the device 10, which is an application installation target, is set in advance by the manager; a plurality of devices 10 may be the application installation target; [0095], according to a case, there is a case where the display number, which is the same as the display number that is input to the edit box 36 of the designation screen 32, is already associated with another icon; [0097], in a case where the "forced execution" button included in the warning screen is pressed, the CPU 21 causes icons associated with the respective display numbers subsequent to the display number, which is input to the edit box 36, to be deviated to subsequent display numbers one by one; the CPU 21 performs correction with respect to the layout information of the icon such that the icon of the application to be installed is associated with the display number which is input to the edit box 36; [0099], for example, in a case where "3" is input to the edit box 36 by the manager, an icon which is used to execute a scanner already exists in an area 44-3; the CPU 21 performs correction such that the icon of the scanner is associated with a display number "4"; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the 

Regarding claim 7, Matsui in view of Chavers teaches all the limitations of claim 5, further comprising:
wherein the instructions further cause, when executed, the controller to perform: a first process setting process of associating the icon set to be displayed on the first screen with a first process, the first process being a process performed by the image processing device in response to the icon being operated in the image processing device; and a second process setting process of associating the icon set to be displayed on the second screen with a second process, the second process being a process performed by the second information processing device in response to the icon being operated in the second information processing device (Matsui Figs. 1-8; [0023], the user executes the function, which is provided by the application, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakamura (US 20040039811 A1) see Figs. 1-11 and [0066-0074], [0082], [0106].  Sasaki (US 20120144329 A1) see Figs. 1-23 and [0113- 0164].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143